Fourth Court of Appeals
                               San Antonio, Texas
                                     August 20, 2015

                                   No. 04-15-00125-CR

                               Ex Parte Hector RAMIREZ,

                From the 227th Judicial District Court, Bexar County, Texas
                            Trial Court No. 2013CR2894-W1
                   The Honorable Kevin M. O'Connell, Judge Presiding


                                     ORDER

    The appellant’s motion for extension of time to file motion to dismiss appeal is
GRANTED. The appellant’s motion to dismiss appeal is due on August 26, 2015.



                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of August, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court